United States Court of Appeals
                     For the First Circuit


No. 22-1081

                 SERGIO RODOLFO LAPARRA-DELEON,

                           Petitioner,

                               v.

                       MERRICK B. GARLAND,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                       Barron, Chief Judge,
                Selya and Howard, Circuit Judges.


     Lidia M. Sanchez, for petitioner.
     Kristin Macleod-Ball and Trina Realmuto on brief for National
Immigration Litigation Alliance, Political Asylum/Immigration
Representation Project, American Immigration Lawyers Association,
and American Immigration Council, amici curiae.
     Elizabeth K. Fitzgerald-Sambou, Senior Litigation Counsel,
Office of Immigration Litigation, U.S. Department of Justice, with
whom Brian M. Boynton, Principal Deputy, Assistant Attorney
General, Civil Division, and John W. Blakeley, Assistant Director,
Office of Immigration Litigation, were on brief, for respondent.


                        November 4, 2022
            BARRON, Chief Judge.           Sergio Rodolfo Laparra-Deleon, a

native and citizen of Guatemala, petitions for review of a decision

by the Board of Immigration Appeals ("BIA") that denied his motion

to reopen and terminate his removal proceedings, or, in the

alternative, to reopen and rescind the in absentia removal order

against him.    We deny the petition as to the motion to reopen to

terminate the removal proceedings but grant the petition and vacate

the BIA's ruling as to the motion to reopen and rescind the removal

order.

                                          I.

            Laparra-Deleon        entered       the     United    States    without

inspection in or around January 2002.                 More than six years later,

in   July   2008,   he    was    served   with    a    document   from     the   U.S.

Department of Homeland Security ("DHS").                The document charged him

with removability under § 212(a)(6)(A)(i) of the Immigration and

Nationality Act ("INA") and ordered him "to appear before an

immigration    judge"      for    his     removal      proceedings    in    Boston,

Massachusetts "on a date to be set at a time to be set."

            Nearly two years later, the Immigration Court in Boston

sent Laparra-Deleon another document.                 This document informed him

that the removal proceedings "ha[d] been scheduled for a MASTER

hearing before the Immigration Court on Apr[il] 8, 2010 at 1:30

P.M." in Boston.         The document was returned as undeliverable to

the Immigration Court.


                                        - 2 -
              Laparra-Deleon did not appear at the "hearing" referred

to in the document from the Immigration Court.                    For that reason,

he   was   ordered     removed    in    absentia       pursuant      to    8   U.S.C.

§ 1229a(b)(5)(A).         That measure provides, in relevant part:

              [a]ny alien who, after written notice required
              under paragraph (1) or (2) of section 1229(a)
              of this title has been provided to the alien
              or the alien's counsel of record, does not
              attend a proceeding under this section, shall
              be ordered removed in absentia if the [INS]
              establishes   by   clear,   unequivocal,   and
              convincing evidence that the written notice
              was so provided and that the alien is
              removable . . . .
              8 U.S.C. § 1229a(b)(5)(A).

              Paragraph (1) of § 1229(a) states that "written notice

(in this section referred to as a 'notice to appear') shall be

given      . . .     to     the      alien      [in     removal         proceedings]

. . . specifying . . .         [t]he     time    and    place      at     which    the

proceedings will be held."             Paragraph (2) of § 1229(a) states,

under   the    heading     "[n]otice    of   change     in    time   or    place    of

proceedings," that "[i]n removal proceedings under section 1229a

of this title, in the case of any change or postponement in the

time and place of such proceedings              . . . a written notice shall

be given . . . to the alien . . . specifying . . . the new time or

place of the proceedings."

              The   petition   for     review   before       us   here    challenges

Laparra-Deleon's order of removal in absentia based on the way




                                       - 3 -
that the Supreme Court's decisions in Pereira v. Sessions, 138 S.

Ct. 2105 (2018), and Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021),

construe § 1229(a).           Unlike the case before us, in which the

meaning of § 1229(a) is implicated because it is referenced by the

in   absentia          removal      provisions        § 1229a(b)(5)(A)          and

§ 1229a(b)(5)(C)(ii), Pereira and Niz-Chavez interpreted § 1229(a)

only while addressing 8 U.S.C. § 1229b(d)(1), which sets forth

what is known as the "stop-time rule" for cancellation of removal.

          The "stop-time" rule matters because, to be eligible for

cancellation of removal, a noncitizen must have resided or been

physically present in the United States for a certain period.                   See

8 U.S.C. § 1229b(a)(2) & (b)(1)(A).                 Section 1229b(d)(1), in

setting forth the "stop-time rule," determines when the period

ends by keying the end of that period to "when the alien is served

a notice to appear under section 1229(a) of this title."

          Pereira       and      Niz-Chavez   each     concerned     whether     a

noncitizen     had    received      the   "notice     to   appear"    to    which

§ 1229b(d)(1) refers, such that the "stop-time rule" had been

triggered.     See Pereira, 138 S. Ct. at 2110; Niz-Chavez, 141 S.

Ct. at 1479.       They each addressed that issue by determining what

constitutes    a     "notice   to   appear"   under    § 1229(a)(1),       as   the

noncitizen in each case contended that, because he had not received

a "notice to appear" under § 1229(a)(1), the "stop-time rule" had

not been triggered and thus the noncitizen was eligible for


                                      - 4 -
cancellation     of     removal     despite      the        government's    contrary

contention.     See Pereira, 138 S. Ct. at 2112; Niz-Chavez, 141 S.

Ct. at 1479.

             Pereira came first and addressed whether a document that

DHS served on a noncitizen that charged the noncitizen with

removability constitutes a "notice to appear" if it provides only

that   the   date     and   time   of   day     of    the    noncitizen's    removal

proceedings are "to be set."               Pereira, 138 S. Ct. at 2113-15.

Pereira holds that such a document does not constitute a "notice

to appear" under § 1229(a)(1) because § 1229(a)(1) makes clear

that a "notice to appear" must contain the "time" of a noncitizen's

removal proceedings, and without setting the date or time of day

of the proceedings, the document served by DHS in Pereira failed

to contain the "time" of such proceedings.                   Id.   For that reason,

Pereira holds that such a document does not in and of itself

trigger the "stop-time rule" and end a noncitizen's period of

continuous residence or physical presence under § 1229b(d)(1).

Id.

             Niz-Chavez     came    next   and       addressed     a   question   that

Pereira had left open.        There, the noncitizen had been served with

a document that charged him with removability but did not itself

constitute a "notice to appear" under § 1229(a)(1) because it did

not include the "time" of his hearing, as required by § 1229(a)(1).

Niz-Chavez,    141     S.   Ct.    at   1479.        However,      "the   government"


                                        - 5 -
thereafter sent the noncitizen a document that provided the "time"

of the noncitizen's removal proceedings.         Id.   The question before

the Court in Niz-Chavez, therefore, was whether those two documents

together constituted a "notice to appear" under § 1229(a)(1) and

so triggered the "stop-time" rule, even though neither document on

its own did.   Id.

          The Court held that the two documents together did not

constitute a "notice to appear" under § 1229(a)(1).          Id. at 1485.

The Court explained that the text of § 1229b(d)(1) and § 1229(a)(1)

make clear that a "notice to appear" under § 1229(a)(1) must be "a

single compliant document explaining what [the government] intends

to do and when" rather than multiple documents that together

explain as much.     Id.

          Based    on   those   two   rulings,   Laparra-Deleon   filed   a

motion to reopen in 2021 with the BIA with respect to his order of

removal in absentia.       The petition for review that is before us

here arises from the BIA's denial in 2022 of that motion to reopen,

which had followed earlier related motions that Laparra-Deleon had

filed either to terminate his removal proceedings or, in the

alternative, to vacate his removal in absentia order but that had

been denied by the Immigration Judge and the BIA.

          In the 2021 motion filed by Laparra-Deleon with the BIA

out of which the present petition for review arises, Laparra-

Deleon relied on Pereira and Niz-Chavez in part to support his


                                  - 6 -
request to reopen to terminate his removal proceedings on the

ground that the Immigration Court did not have jurisdiction over

those proceedings.     He argued in the motion that, under 8 C.F.R.

§ 1003.14(a), jurisdiction vests for removal proceedings only if

the    noncitizen   subject   to   them   has   been   served    a    "charging

document."     He then further argued that he had not been served

such a document because the document that DHS served on him that

charged him with removability, though titled a "Notice to Appear,"

did not set forth the "time" for the removal proceedings as Pereira

and Niz-Chavez had each held that a single document must for that

document to qualify as a "notice to appear" under § 1229(a)(1).

The BIA rejected Laparra-Deleon's jurisdiction-based contention by

relying on BIA precedents that had held that jurisdiction vests

over    a   noncitizen's   removal    proceedings      under    the    relevant

regulation even if the noncitizen was not served with a "notice to

appear" within the meaning of § 1229(a)(1). See Matter of Laparra-

Deleon, 28 I. & N. Dec. 425, 430 (B.I.A. 2021) (citing Matter of

Arambula-Bravo, 28 I. & N. Dec. 388, 390-92 (B.I.A. 2021)).

              Laparra-Deleon also relied on Pereira and Niz-Chavez in

his motion to the BIA, however, to request in the alternative that

the BIA reopen and rescind his order of removal in absentia, even

if jurisdiction had vested over the removal proceedings by virtue

of the combination of documents that he had received from DHS and

the Immigration Court.        In pressing this contention, Laparra-


                                     - 7 -
Deleon trained his focus on § 1229a(b)(5)(A), which, as we noted

above, provides that a noncitizen must be ordered removed in

absentia for failing to attend removal proceedings "after written

notice required under paragraph (1) or (2) of section 1229(a) of

this title has been provided to the" noncitizen or the noncitizen's

counsel, and § 1229a(b)(5)(C)(ii), which provides that an order of

removal in absentia may be rescinded upon a timely motion to reopen

by the noncitizen only if the noncitizen "demonstrates that [the

noncitizen] did not receive notice in accordance with paragraph

(1) or (2) of section 1229(a)."

           Laparra-Deleon asserted that, given Pereira and Niz-

Chavez,   he   had   not   been   served    a   "notice   to   appear"   under

§ 1229(a)(1), and thus had not received "written notice" under

"paragraph (1) . . .       of section 1229(a)."       See § 1229a(b)(5)(A).

He then further contended that the document that the Immigration

Court sent to him also did not constitute "written notice required

under     paragraph . . . (2)         of        section    1229(a),"       see

§ 1229a(b)(5)(A), because it did not provide "written notice" to

him of "any change" in the "time" of his removal proceedings.              See

§ 1229(a)(2).    And that was so, he contended, because the document

sent to him by the Immigration Court itself set the date and time

of day for his removal proceedings where none had previously

existed -- and thus initially set the "time" for the proceedings

within the meaning of § 1229(a) -- rather than "chang[ing]" the


                                    - 8 -
"time" of those proceedings.             See id.    Accordingly, Laparra-Deleon

contended that he had demonstrated that he had not received "notice

in accordance with paragraph (1) or (2) of section 1229(a)." See §

1229a(b)(5)(C)(ii).

            The BIA ruled otherwise.              See Matter of Laparra-Deleon,

28 I. & N. Dec. 425.       The BIA held that because § 1229a(b)(5)(A)

and § 1229a(b)(5)(C)(ii) -- neither of which Pereira or Niz-Chavez

interpreted -- each uses the disjunctive phrase "paragraph (1) or

(2)," those provisions make clear that a noncitizen need only have

received the notice referred to in one of the two paragraphs to be

subject    to   removal   in    absentia          for   failing     to    attend     the

noncitizen's removal proceedings.                  Id. at 432.           The BIA then

further concluded that the document from the Immigration Court did

notify    Laparra-Deleon       of    a    "change"      in    the   "time"     of    his

proceedings, and so constituted "written notice" under paragraph

(2).     Id. at 434.    Accordingly, the BIA held that Laparra-Deleon

was properly ordered removed in absentia for having failed to

appear at his removal proceedings.                Id. at 436.

            Laparra-Deleon      now       petitions     for   review      of   the   BIA

decision.

                                          II.

            We begin with Laparra-Deleon's challenge to the BIA's

denial    of    his   motion    to       reopen    to   terminate        his   removal

proceedings.      As we have explained, Laparra-Deleon argued to the


                                         - 9 -
BIA in that motion that he was entitled to termination of his

removal proceedings in part because the Immigration Court lacked

jurisdiction     over   such   proceedings.         And,    as   we   also   have

explained, the BIA denied Laparra-Deleon's motion to reopen to

terminate by rejecting this jurisdictional argument.

           The government argues that Laparra-Deleon has waived the

jurisdictional argument to us because he failed to raise it in his

petition   for   review.       But,    we     understand    Laparra-Deleon     in

challenging the BIA's denial of his motion to reopen to terminate

his   removal    proceedings    in     his     petition    for   review   to   be

challenging the BIA's jurisdictional ruling.              Nonetheless, we have

held that there is no jurisdictional bar to removal proceedings in

a case like this one.       See Goncalves Pontes v. Barr, 938 F.3d 1,

7 (1st Cir. 2019).      Accordingly, we deny Laparra-Deleon's petition

for review insofar as it takes aim at the BIA's denial of his

motion to reopen to terminate his removal proceedings.

                                       III.

           Laparra-Deleon also challenges the BIA's denial of his

motion in the alternative to reopen and rescind his removal order

in absentia.     In that challenge, he contends, as he did in the

underlying motion to the BIA, that neither the document that

charged him with removability that DHS served on him nor the

subsequent document that the Immigration Court sent to him that

informed him of the date and time of day of his removal proceedings


                                      - 10 -
constituted the "written notice" that is "required under paragraph

(1) or (2) of section 1229(a)" in order for him to be removed

pursuant to § 1229a(b)(5)(A), and he can therefore "demonstrate[]"

that he did not receive "notice in accordance with paragraph (1)

or (2) of section 1229(a)," as required for his order to be

rescinded      upon      a      motion    to     reopen      filed    under

§ 1229a(b)(5)(C)(ii).        We agree.

             We review the BIA's denial of the motion to reopen for

abuse of discretion.         See Xin Qiang Liu v. Lynch, 802 F.3d 69, 74

(1st Cir. 2015).        Here, as we have explained above, the BIA's

denial of the motion turns entirely on the BIA's interpretation of

what constitutes "notice" under paragraph (2), which is a purely

legal question that we review de novo.           See Adeyanju v. Garland,

27 F.4th 25, 38 (1st Cir. 2022).

             To determine whether the BIA permissibly construed this

key phrase in concluding that Laparra-Deleon did receive the

requisite notice to be ordered removed in absentia for failing to

appear at his removal proceedings, we apply the two-step test set

forth   in   Chevron,   U.S.A,    Inc.,   v.   Natural   Resources   Defense

Council, Inc., 467 U.S. 837, 842-43 (1984).              Under step one, we

must determine whether Congress spoke clearly to the precise

question before us.      Id. at 842.      If so, that is "the end of the

matter."     Id.   If not, then we move to step two, where we defer to




                                    - 11 -
the BIA's interpretation of the statutory provision if it is

reasonable.          Id. at 843.

                To be "written notice required under paragraph . . .

(2)," see § 1229a(b)(5)(A), the document from the Immigration

Court must have been "given" to Laparra-Deleon "in the case of any

change or postponement in the time" of his removal proceedings.

See   § 1229(a)(2).          That   document   clearly   did    not   constitute

"written notice" that was "given" to Laparra-Deleon "in the case

of    any   .    .    .   postponement"   of   the   "time"    of   his   removal

proceedings; no "time" had been set for the proceedings prior to

that document having been "given" to Laparra-Deleon and so no

"postponement" of the "time" could have occurred.                   See id.   So,

that leaves only the question of whether the document constituted

"written notice" that was "given" to Laparra-Deleon in the case of

"any change" in the "time" of the removal proceedings within the

meaning of § 1229(a)(2).

                The BIA concluded that the document did constitute such

"written notice."          See Matter of Laparra-Deleon, 28 I. & N. Dec.

at 434.     But, in light of how Pereira construes the relevant words

in § 1229(a)(2), we cannot agree.              We note that this conclusion

accords with two of our sister circuits.             See Singh v. Garland, 24

F.4th 1315, 1317 (9th Cir. 2022), reh'g en banc denied, 51 F.4th

371 (9th Cir. 2022); Rodriguez v. Garland, 15 F.4th 351, 355-56




                                      - 12 -
(5th Cir. 2021), reh'g en banc denied, 31 F.4th 935 (5th Cir.

2022).

          Pereira explains that:

         [b]y allowing for a "change or postponement"
         of the proceedings to a "new time or place,"
         paragraph (2) presumes that the Government has
         already served a "notice to appear under
         section 1229(a)" that specified a time and
         place as required by § 1229(a)(1)(G)(i).
         Otherwise, there would be no time or place to
         "change or postpon[e]."
138 S. Ct. at 2114 (alteration in original) (emphasis added)

(quoting 8 U.S.C. § 1229(a)(2)).       By concluding that "there would

be no time or place to 'change or postpon[e]'" unless a "notice to

appear" under § 1229(a)(1) itself had set such a "time[,]" Pereira

necessarily   reads   "change"   in   § 1229(a)(2)   to   refer   to   "the

substitution of one thing for another" or "the succession of one

thing in place of another," 3 Oxford English Dictionary, 15 (2d

ed. 1989); see also change of venue, Black's Law Dictionary, (11th

ed. 2019) ("[t]he transfer of a case from a court in one locale to

another . . . "); change order, Black's Law Dictionary, (11th ed.

2019)("[a] modification of a previously ordered item or service");

cf. Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 977

(11th Cir. 2016) (en banc) (Rosenbaum, J., concurring in part and

dissenting in part) (explaining that "to change something, it must

exist in the first place"), rather than to refer to the initial

establishment of something that did not previously exist.         Indeed,




                                 - 13 -
if that were not so, then § 1229(a)(2), by referring to a "change"

in the "time" of the proceedings, would provide no support for

Pereira's holding that a document that does not itself provide the

"time" of the removal proceedings does not constitute a "notice to

appear"    under    § 1229(a)(1).      Yet,     Pereira   plainly    concluded

otherwise in pointing to § 1229(a)(2) to support its conclusion

about what constitutes a "notice to appear" under § 1229(a)(1).

             Notably, the BIA does not address this passage from

Pereira.     It thus fails to explain how, given Pereira's reasoning,

the "change" in the "time" of the removal proceedings that is

referred to in § 1229(a)(2) may be read as the BIA necessarily

reads it here: to refer not only to the provision of a different

"time" from that previously provided for the removal proceedings

but   also    to   the   initial    provision    of   a   "time"    for   those

proceedings.       And while the government does refer to the passage,

it does not explain how "change" in § 1229(a)(2) may be read to

mean two different things at one and the same time, which of course

that word may not.       For the same reason, we also find unpersuasive

the Sixth Circuit's ruling in Santos-Santos v. Barr, which comes

to the same conclusion as the BIA does here -- albeit without the

benefit of Niz-Chavez.       See 917 F.3d 486, 491-92 (6th Cir. 2019).

The Sixth Circuit, like the BIA, does not address the critical

passage from Pereira construing § 1229(a)(2), and so does not




                                    - 14 -
explain how the ruling that it reaches is consistent with Pereira.

See id. at 489-91.

            The   BIA   does    emphasize     that   § 1229b(d)(1)    uses   the

disjunctive "or" in referring to "paragraph (1) or (2)," and that

the "provisions discussed in Niz-Chavez [and Pereira]" including

the stop-time rule provision and § 1229(a) itself, do not use such

language, so the Court has not had occasion yet to construe the

phrase that contains the disjunctive.               The government emphasizes

this point, too.    And, one other circuit has agreed with the BIA's

reasoning    here   about      the   import    of    the   disjunctive.      See

Dacostagomez-Aguilar v. U.S. Att’y Gen., 40 F.4th 1312, 1317 (11th

Cir. 2022) (holding that the use of "or" in the statute indicates

that "only one form of notice is required to render an in absentia

removal lawful").

            But, the fact that Congress chose to use the disjunctive

"or" in     § 1229a(b)(5)(A) and § 1229a(b)(5)(C)(ii) provides no

basis for us to disregard Pereira's construction of § 1229(a)(2)

itself. Nor does the reading of § 1229(a)(2) that we conclude

Pereira requires strip the word "or" in § 1229a(b)(5)(A) and

§ 1229a(b)(5)(C)(ii) -- let alone the text that follows it -- of

any   function.         The     phrase   "paragraph        (1)   or   (2)"   in

§ 1229a(b)(5)(A) and § 1229a(b)(5)(C)(ii) usefully makes clear

that noncitizens will be subject to removal in absentia for failing

to attend removal proceedings that are held at the "time or place"


                                     - 15 -
set forth in a "notice to appear" under § 1229(a)(1) or removal

proceedings held at a "new time or place" given to the noncitizen

in the case of "any change or postponement" to the "time or place"

that was mentioned in the "notice to appear," under § 1229(a)(2).

Thus, the relevant statutory text, by using "or," ensures that a

noncitizen is not free to ignore the "written notice" required in

the case of "any change or postponement" in the "time or place" of

removal proceedings that the "notice to appear" under § 1229(a)(1)

previously set forth.

          The government, unlike the BIA itself, also makes a

number of additional arguments for sustaining the BIA's ruling

that rely on assertions about the relevant statutory text.              But,

even assuming that we may treat those arguments as ones that the

BIA itself embraces, none of them provides a basis for upholding

the BIA's ruling.

          The government first points to dictionary definitions of

"change" that it contends support the conclusion that "change" can

be from nothing to something, and so need not be from something to

something else.   But, even if we were to assume that the dictionary

definitions that the government invokes were supportive of its

contention   about   what   the   word   "change"   could   mean   in   some

contexts, the government does not offer any basis for concluding




                                  - 16 -
that, after Pereira, "change" in § 1229(a)(2) may be read as the

government contends it may be read.1

              The government next argues that the word "any" in the

phrase "in the case of any change or postponement in the time and

place of such proceedings," see § 1229(a)(2)(A) (emphasis added),

requires us to read change "broadly" to refer to the initial

setting      of   a   "time."   But,    as   we   have   explained,    Pereira

necessarily rejects a reading of the phrase "any change" that would

encompass the initial setting of the "time" of a proceeding.

              Finally, the government contends that the presence of

the   word    "postponement"    would   be   rendered    superfluous   unless

"change" were read to include the initial setting of the "time" of



1 We note that the government does not suggest that, under National
Cable & Telecommunications Association v. Brand X Internet
Services, 545 U.S. 967 (2005) [hereafter "Brand X”], the BIA is
not bound by the Supreme Court's construction of § 1229(a)(2) in
Pereira. And given the Court's understanding in Pereira that the
text that it was construing was clear, as the Court did not purport
to apply any deference to the agency's competing view despite the
government's invocation of Chevron, we thus consider any argument
for upholding the BIA's construction based on Brand X to have been
waived.   We do note that the government -- though not the BIA
itself -- does make the somewhat related argument that the BIA is
not bound by the Fifth Circuit's decision in Rodriguez, 15 F.4th
351, given that, insofar as the Fifth Circuit came to the same
conclusion we do here about § 1229(a)(2), the Fifth Circuit did
not state that its interpretation was the only permissible one.
But, as we are bound by Pereira, what matters is whether the
government offers any basis for concluding that under Brand X the
BIA is free to construe § 1229(a)(2) differently from how Pereira
construed that text with respect to what constitutes a "change" in
the "time" of removal proceedings, and, as we have explained, the
government makes no such argument based on Brand X.


                                   - 17 -
removal proceedings.         But, the government makes no attempt to

explain how such a reading squares with the way Pereira necessarily

reads "change," and Pereira aside, the claimed superfluity is

illusory.      After all, a "change" could be to the place of the

proceedings     and   not   only   its   time,   which   is   not    true   of    a

"postponement."       In addition, unlike a "postponement," a "change"

in theory could move the time of a hearing previously set forth in

the "notice to appear" to be earlier, rather than later, than the

initial time.

            In addition to the unpersuasive textual arguments just

canvassed, the government also appeals to statutory purposes to

support the BIA's ruling.          But, here too, we are not convinced.

            The    government's      first    purpose-based     contention       is

rooted    in   a   claim    that     "[s]tatutory    history"       demonstrates

Congress's intent to "restrict[] relief from in absentia orders of

removal" in part by limiting "noncitizens' ability to reopen

removal   proceedings."        The    government's    second    purpose-based

contention is that Congress did not want to prevent removal in

absentia in cases when a noncitizen received information about the

time and place of hearings and the consequences of failing to

attend.   See also Dacostagomez-Aguilar, 40 F.4th at 1318 (holding

that the interpretation of paragraph (2) that Laparra-Deleon urges

us to adopt would permit "relief after a perfectly noticed hearing




                                     - 18 -
because an alien did not receive notice of an earlier hearing at

which he was not ordered removed").

          But, the Supreme Court rejected similarly purpose-based

arguments against the reading that it concluded the text demanded

in Pereira, and so we do not see how we may credit them here.              See

138 S. Ct. at 2118-20.       We note, too, that in Niz-Chavez the Court

recognized that Congress may have wanted to ensure that noncitizens

would not have to deal with "a mishmash of pieces with some

assembly required."     141 S. Ct. at 1480.

          The   government's       last   attempt   to   support   the   BIA's

ruling is not in fact a defense of the conclusion that the document

from the Immigration Court constituted "written notice required

under   paragraph   .    .     .   (2)    of   section    1229(a)."        See

§ 1229a(b)(5)(A). Rather, the argument is that, even if DHS failed

to provide such notice, this failure constituted harmless error.

In particular, the government contends that even if Laparra-Deleon

was ordered removed in absentia despite not having received the

"written notice required by paragraph (1) or (2) of section

1229(a)," see § 1229a(b)(5)(A), we must deny his petition because

the failure to provide him the requisite "written notice" was

harmless error because he was sent what the government contends

was "actual notice” by virtue of the document that was mailed to

him by the Immigration Court.




                                    - 19 -
          The government relies for this contention chiefly on

Shinseki v. Sanders, 556 U.S. 396 (2009).     But that case, which

concerned a notice that must be provided under 38 U.S.C. § 5103(a)

to veterans seeking to claim benefits, did not purport to identify

the circumstances, if any, in which an order of removal in absentia

may be issued even though the noncitizen subject to it did not

receive the "written notice" specified in § 1229a(b)(5)(A), which

is the statute that mandates the issuance of such a removal order

and that is our concern here.    See id.    Moreover, in that case,

the Court was clear that it was only invalidating a particular

framework for evaluating harmless error that the Federal Circuit

had imposed and that it was deciding no more than that.      Id. at

411.   To cinch the matter, the government did not make the

harmless-error argument to the BIA that it now makes to us, nor

did the BIA rely on harmless error as a ground for denying the

motion to reopen that is at issue here.        Thus, we agree with

Laparra-Deleon that this argument, insofar as the government has

not waived it by failing to raise it to the BIA, is best left to

the BIA to address, along with any responses to it that Laparra-

Deleon may make, on remand.

                                IV.

          For these reasons, the petition for review is denied in

part, and granted in part, and the case is remanded for further

proceedings consistent with this opinion.


                              - 20 -